DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 12/17/2021 has been considered by the examiner.

Allowable Subject Matter

Claim 5 is objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 5, the prior art of references do not teach or fairly suggest the (by themselves or in combination) limitations “encoding at least one of the weight, the interaction type, the interaction contents, the data source information, of the edge between nodes and the number of the neighbor nodes to obtain a coding sequence for the node; generating a vector of the node based on the coding sequence for the node; sorting each of the other nodes based on a distance between the vector of the any node and the vector of each of the other nodes; and determining a vector association relationship between the any node and each of the other nodes based on a sorting order of each of the other nodes”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gill, Iddo  (PGPUB Document No. 20170206276), hereafter referred as to “Gill”, in view of Goldman-Shenhar, Claudia,  et al (PGPUB Document No. 20100131489), hereafter, referred to as “Goldman-Shenhar”.

Regarding claim 1 (Original), Gill teaches A method of recommending information based on a fused relationship network (Gill, para 0044 and Fig. 7 disclose a method for recommendation based on users’ relationship   “user online activities are provided as input and entity and/or peer recommendations are provided as output.” ; para 0028 further discloses relationship activities or interactions are accumulated or fused from various platform such as social network, apps, e-commerce etc. “Online activity such as rating, searching, viewing and purchasing a product can be aggregated to define the amount of interest or taste a user has for an entity.”), 
Using the broadest reasonable interpretation consistent with the instant application disclosure  as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “fused relationship network” to mean a relationship network graph comprising of accumulated user’s interactions or activities.
wherein the fused relationship network comprises a plurality of nodes and a plurality of edges connecting the plurality of nodes, wherein each node represents a user(Gill, para 0034 and Fig. 2 disclose relationship network or graph has nodes and edges, where nodes represent users/entities and connecting edges between them represent interactions between nodes  “FIG. 2. A graph is created with vertices of type users and entities with edges connecting users to entities and edge weights expressing user taste for the entity.”), and each edge comprises interaction information between users represented by two nodes connected with the edge (Gill, para 0028 discloses edges connecting  between nodes represent interactions between nodes  “FIG. 2. A graph is created with vertices of type users and entities with edges connecting users to entities and edge weights expressing user taste for the entity.”), 
determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information of the edge (Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes); 
and recommending information to a user represented by the any node based on the association relationships(Gill, fig. 7 para 0044 disclose providing recommendation considering user activities/relationship in graph  “user online activities are provided as input and entity and/or peer recommendations are provided as output. The entities returned as output may be, for example, a list of recommendations for clothing, a list of links to reading content, and a restaurant recommendation identified by the search engine.”). 
But he does not explicitly teach data source information of the interaction information, and a weight determined for the edge based on the interaction information and the data source information, the method comprising: 
However, in the same field of endeavor of assigning weightage to activities Goldman-Shenhar teaches data source information of the interaction information, and a weight determined for the edge based on the interaction information and the data source information, the method comprising (Goldman-Shenhar, para 0012 discloses considering data source and user interactions for determining weightage  “The social weight can also be determined by considering the amount of interaction between the user and the source of information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of determining association between two nodes by weightage assignment based on interaction between nodes of Gill into considering data source for weightage determination of Goldman-Shenhar to produce an expected result of obtaining interaction information from a trusted source. The modification would be obvious because one ordinary skill in the art would be motivated to assign weightage relationships (edges) based on reliability of any data source from where user interaction information is obtained . 

Regarding claim 6 (original), Gill and Goldman-Shenhar teach all the limitations of claim 1 and Gill further teaches wherein the determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information, of the edge comprises (Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes): 
dividing the plurality of nodes by using a community discovery algorithm, based on the weight of the edge between nodes, to generate a plurality of second node groups(Gill, Fig. 4, para 0035 and claim 10 disclose using algorithm to find new community (sub-graph) based on weightage between nodes “a clustering algorithm is applied on the ‘user to user’ graphs, thus creating multiple ‘user to user community’ sub-graphs representing groups of users with similar tastes and with similar activity context; said sub-graphs created each with users as nodes and edges between user nodes, with weights on edges depicting user's affiliation level”); 
and determining the association relationships between nodes in the second node group are the same community relationship(Gill, para 0035 and claim 10 disclose using algorithm finding new community (sub-graph) based on weightage between nodes “said sub-graphs created each with users as nodes and edges between user nodes, with weights on edges depicting user's affiliation level”; where nodes and edges and their respective weights are disclosing association relationships between nodes in new sub-graph).

Regarding claim 9 (currently amended), Gill and Goldman-Shenhar teach all the limitations of claim 1 and Gill further teaches wherein the data source comprises at least one of at least one application, at least one address book and at least one website (Gill, Fig. 7 disclose application “App” (12a) and “e-commerce site” (12b) as data sources and Goldman-Shenhar in para 0046 discloses user contact list (address book) as a data source “The social distance of the source of the page from the user that initiated the search is a measure given by the closeness of the source to the initiator in his contacts list, groups or level of acquaintance” ).

Regarding claim 10 (Currently amended), Gill teaches An electronic device, comprising: at least one processor; and a memory connected in communication with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations of recommending information based on a fused relationship network (Gill, para 0011 discloses a recommendation system comprising processors, storages etc. “An embodiment provides a computing apparatus including a processor, memory and a storage medium. The storage medium contains a set of processor executable instructions”; para 0028 further discloses relationship activities or interactions are accumulated or fused from various platform such as social network, apps, e-commerce etc. “Online activity such as rating, searching, viewing and purchasing a product can be aggregated to define the amount of interest or taste a user has for an entity.”), 
Using the broadest reasonable interpretation consistent with the instant application disclosure as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “fused relationship network” to mean a relationship network graph comprising of accumulated user’s interactions or activities.
wherein the fused relationship network comprises a plurality of nodes and a plurality of edges connecting the plurality of nodes, wherein each node represents a user(Gill, para 0034 and Fig. 2 disclose relationship network or graph has nodes and edges, where nodes represent users/entities and connecting edges between them represent interactions between nodes  “FIG. 2. A graph is created with vertices of type users and entities with edges connecting users to entities and edge weights expressing user taste for the entity.”), and each edge comprises interaction information between users represented by two nodes connected with the edge(Gill, para 0028 discloses edges connecting  between nodes represent interactions between nodes  “FIG. 2. A graph is created with vertices of type users and entities with edges connecting users to entities and edge weights expressing user taste for the entity.”), 
determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information of the edge(Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes); and recommending information to a user represented by the any node based on the association relationships(Gill, fig. 7 para 0044 disclose providing recommendation considering user activities/relationship in graph  “user online activities are provided as input and entity and/or peer recommendations are provided as output. The entities returned as output may be, for example, a list of recommendations for clothing, a list of links to reading content, and a restaurant recommendation identified by the search engine.”). 
But he does not explicitly teach data source information of the interaction information, and a weight determined for the edge based on the interaction information and the data source information, the operations comprising: 
However, in the same field of endeavor of assigning weightage to activities Goldman-Shenhar teaches data source information of the interaction information, and a weight determined for the edge based on the interaction information and the data source information, the operations comprising (Goldman-Shenhar, para 0012 discloses considering data source and user interactions for determining weightage  “The social weight can also be determined by considering the amount of interaction between the user and the source of information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of determining association between two nodes by weightage assignment based on interaction between nodes of Gill into considering data source for weightage determination of Goldman-Shenhar to produce an expected result of obtaining interaction information from a trusted source. The modification would be obvious because one ordinary skill in the art would be motivated to assign weightage to relationships (edges) based on reliability of any data source from where user interaction information is obtained . 

Regarding claim 11 (Original), Gill teaches A non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions cause the computer to perform operations of recommending information based on a fused relationship network (Gill, para 0011 discloses executable instructions for recommendation system comprising processors, storages etc. “An embodiment provides a computing apparatus including a processor, memory and a storage medium. The storage medium contains a set of processor executable instructions”; para 0028 further discloses relationship activities or interactions are accumulated or fused from various platform such as social network, apps, e-commerce etc. “Online activity such as rating, searching, viewing and purchasing a product can be aggregated to define the amount of interest or taste a user has for an entity.”), 
Using the broadest reasonable interpretation consistent with the instant application disclosure as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “fused relationship network” to mean a relationship network graph comprising of accumulated user’s interactions or activities.
wherein the fused relationship network comprises a plurality of nodes and a plurality of edges connecting the plurality of nodes, wherein each node represents a user(Gill, para 0034 and Fig. 2 disclose relationship network or graph has nodes and edges, where nodes represent users/entities and connecting edges between them represent interactions between nodes  “FIG. 2. A graph is created with vertices of type users and entities with edges connecting users to entities and edge weights expressing user taste for the entity.”), and each edge comprises interaction information between users represented by two nodes connected with the edge(Gill, para 0028 discloses edges connecting  between nodes represent interactions between nodes  “FIG. 2. A graph is created with vertices of type users and entities with edges connecting users to entities and edge weights expressing user taste for the entity.”), 
determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information of the edge(Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes); and recommending information to a user represented by the any node based on the association relationships(Gill, fig. 7 para 0044 disclose providing recommendation considering user activities/relationship in graph  “user online activities are provided as input and entity and/or peer recommendations are provided as output. The entities returned as output may be, for example, a list of recommendations for clothing, a list of links to reading content, and a restaurant recommendation identified by the search engine.”).
But he does not explicitly teach data source information of the interaction information, and a weight determined for the edge based on the interaction information and the data source information, the operations comprising:  

However, in the same field of endeavor of assigning weightage to activities Goldman-Shenhar teaches data source information of the interaction information, and a weight determined for the edge based on the interaction information and the data source information, the operations comprising (Goldman-Shenhar, para 0012 discloses considering data source and user interactions for determining weightage  “The social weight can also be determined by considering the amount of interaction between the user and the source of information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of determining association between two nodes by weightage assignment based on interaction between nodes of Gill into considering data source for weightage determination of Goldman-Shenhar to produce an expected result of obtaining interaction information from a trusted source. The modification would be obvious because one ordinary skill in the art would be motivated to assign weightage relationships (edges) based on reliability of any data source from where user interaction information is obtained . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gill, Iddo  (PGPUB Document No. 20170206276), hereafter referred as to “Gill”, in view of Goldman-Shenhar, Claudia,  et al (PGPUB Document No. 20100131489), hereafter, referred to as “Goldman-Shenhar”, in further view of Kenthapadi, Krishnaram et al (PGPUB Document No. 20190065612), hereafter, referred to as “Kenthapadi”.

Regarding claim 2 (Original), Gill and Goldman-Shenhar teach all the limitations of claim 1 and Gill further teaches wherein the determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information of the edge further comprises (Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes): 
determining a plurality of neighbor nodes of the any node based on edges between nodes (Gill, para 0035 discloses based on the strength (weightage) of the edges a neighbor nodes or cluster of nodes can be determined “By performing graph analysis, meaningful clusters can be realized, creating sub-graphs of strongly connected users with similar tastes and similar context attributes referred to herein as ‘user to user communities’ graph based on the strength of the edge connections between the users.”); 
But they don’t explicitly teach sorting the plurality of neighbor nodes according to the weight of the edge between the any node and each of the plurality of neighbor nodes; and determining adjacency relationships between the any node and the plurality of neighbor nodes according to a sorting order of the plurality of neighbor nodes.
However, in the same field of endeavor of assigning weightage to activities Kenthapadi teaches sorting the plurality of neighbor nodes according to the weight of the edge between the any node and each of the plurality of neighbor nodes; and determining adjacency relationships between the any node and the plurality of neighbor nodes according to a sorting order of the plurality of neighbor nodes (Kenthapadi, para 0062-0063 discloses considering ordered or sorted weightage values of edges adjacent/similar nodes are getting determined (top k is top similar nodes based on edges weightage order)  “The graph system may then rank the nodes of the induced concept graph based on their total weight values in a decreasing order. The graph system may select a top k nodes from the list of ranked nodes, wherein k is the desired number of key concept values in the content object”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of determining association between two nodes by weightage assignment of Gill and Goldman-Shenhar into considering ordered or sorted edge weightage for determining adjacency or similarity of Kenthapadi to produce an expected result of discovering similar neighboring nodes. The modification would be obvious because one ordinary skill in the art would be motivated to sort the edge weightage values to find top neighboring nodes easily as ordered weightage by itself presents nodes rank of adjacency. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gill, Iddo  (PGPUB Document No. 20170206276), hereafter referred as to “Gill”, in view of Goldman-Shenhar, Claudia,  et al (PGPUB Document No. 20100131489), hereafter, referred to as “Goldman-Shenhar”, in further view of Alekseevich, Sharanutsa et al(Russian Patent Document RU 2739473), hereafter, referred to as “Alekseevich”.

Regarding claim 3 (original), Gill and Goldman-Shenhar teach all the limitations of claim 1 and Gill further teaches wherein the determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information of the edge comprises (Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes): 
But they don’t explicitly teach dividing the plurality of nodes based on the data source information of the interaction information of the edge between nodes, so as to generate a first node group for each data source; and determining the association relationships between nodes in the first node group as a same data source relationship.
However, in the same field of endeavor of assigning weightage to activities Alekseevich teaches dividing the plurality of nodes based on the data source information of the interaction information of the edge between nodes, so as to generate a first node group for each data source(Alekseevich, Fig. 1 and para 0023 discloses a graph with nodes and edges is being divided by their associated data source such as 110-160 and separate group of nodes & edges is being formed (110, 120 etc.)  for each source “Each layer (110) - (160) of graph (10) is a data source and is a separate graph with related entities. … Entities are nodes (vertices) in each layer of the graph (10), the edges of the graph are links between nodes.”); and determining the association relationships between nodes in the first node group as a same data source relationship (Alekseevich, Fig. 1 and para 0026 discloses nodes and edges of each source in a group exhibiting their relationships or edges “Each vertex in each layer (110) - (160) of the graph (10) is analyzed for related information about at least one relation in another one or more layers of the graph.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of having a combined or fused social map compiled from various data sources of Gill and Goldman-Shenhar into separating social map (nodes and edges) of Alekseevich to produce an expected result of viewing interactions between users by their data extraction sources. The modification would be obvious because one ordinary skill in the art would be motivated to analyze users’ interactions by data source to gauge users’ activities in each group of data source . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gill, Iddo  (PGPUB Document No. 20170206276), hereafter referred as to “Gill”, in view of Goldman-Shenhar, Claudia,  et al (PGPUB Document No. 20100131489), hereafter, referred to as “Goldman-Shenhar”, in view of Alekseevich, Sharanutsa et al(Russian Patent Document RU 2739473), hereafter, referred to as “Alekseevich”, in further view of Garg, Rajeev et al (PGPUB Document No. 20200380156), hereafter, referred to as “Garg”.

Regarding claim 4 (original), Gill, Goldman-Shenhar and Alekseevich teach all the limitations of claim 3 but they don’t explicitly teach further comprising: determining confidentiality level relationships among a plurality of first node groups based on an access permission level of each data source.
However, in the same field of endeavor of accessing nodes for data in a graph Garg teaches further comprising: determining confidentiality level relationships among a plurality of first node groups based on an access permission level of each data source (Garg, para 0016 discloses access permission level of nodes and identifying access permission level for a graph (data source) “wherein each node in the set of one or more nodes comprises a unique identifier, a node permission level, data and zero or more edges, wherein each edge in the zero or more edges defines a relationship between the node and another node in the set of one or more nodes, wherein the node permission level defines a prerequisite to access the data…. comparing a user permission of the user to a first permission level of the first graph to ensure that the user permission meets or exceeds the first permission level”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the data source based graph of nodes and edges of Gill, Goldman-Shenhar and Alekseevich into determination of access level of graph or source of Garg to produce an expected result of extracting data based on access permission level of data sources. The modification would be obvious because one ordinary skill in the art would be motivated to establish user security and confidentiality as permitted by the access level. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gill, Iddo  (PGPUB Document No. 20170206276), hereafter referred as to “Gill”, in view of Goldman-Shenhar, Claudia,  et al (PGPUB Document No. 20100131489), hereafter, referred to as “Goldman-Shenhar”, in further view of Dilip, Venkatachari et al(PGPUB Document No. 20110179114), hereafter, referred to as “Dilip”.

Regarding claim 7 (original), Gill and Goldman-Shenhar teach all the limitations of claim 1 and Gill further teaches wherein the interaction information of the edge comprises interaction contents; and determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information, of the edge comprises (Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes): 
dividing the plurality of nodes based on the interaction domain information for the node to generate a plurality of third node groups(Gill, Fig. 6 and para 0035 disclose forming new community (sub-graph) based users’ (nodes) interaction domain or categories “This graph is transformed to a graph with vertices of type users and entity categories with edges connecting users to entity categories and edge weights expressing user taste for an entity category. A bipartite projection on ‘user to entity category’ graph creates a user similarity graph with the edges representing the similarity between users for entity categories. This graph contains all user nodes with edges connecting users that have similar tastes.”); 
and determining the association relationships between nodes in the third node group as the same interaction domain relationship(Gill, para 0035 and claim 10 disclose using algorithm finding new community (sub-graph) based on weightage between nodes “said sub-graphs created each with users as nodes and edges between user nodes, with weights on edges depicting user's affiliation level”; where nodes and edges and their respective weights are disclosing association relationships between nodes in new sub-graph).
But they don’t explicitly teach dividing the interaction contents of the interaction information of the edge between nodes to obtain a plurality of word segmentations; extracting at least one keyword from the plurality of word segmentations; processing the at least one keyword by using a pre-trained classification model to obtain interaction domain information for the node; 
However, in the same field of endeavor of domain determination form user interaction information Dilip teaches dividing the interaction contents of the interaction information of the edge between nodes to obtain a plurality of word segmentations; extracting at least one keyword from the plurality of word segmentations (Dilip, para 0063 and element 702 , 706 and 708 of Fig.7 disclose receiving social media interaction information, segmenting interaction information and deriving domain or topic cluster “Procedure 700 continues by segmenting the social media interactions and communications into message components (block 706). This segmenting includes identifying important words in the social media interactions and communications.”); processing the at least one keyword by using a pre-trained classification model to obtain interaction domain information for the node (Dilip, para 0069 further discloses domain or topic classification “The intent analysis procedures discussed herein use various machine learning algorithms, machine learning processes, and classification algorithms to determine a user intent associated with one or more user communications and/or user interactions. These algorithms and procedures identify various statistical correlations between topics, phrases, and other data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of dividing nodes and edges of a social map based on interaction information of Gill and Goldman-Shenhar into determination of domain or category of users’ interaction using segmenting interactions of Dilip to produce an expected result of viewing social map by domain. The modification would be obvious because one ordinary skill in the art would be motivated to view user’s interaction in a particular domain and recommend item to users accordingly. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gill, Iddo  (PGPUB Document No. 20170206276), hereafter referred as to “Gill”, in view of Goldman-Shenhar, Claudia,  et al (PGPUB Document No. 20100131489), hereafter, referred to as “Goldman-Shenhar”, in view of Xuhua, Yang et al (Chinese Document No. CN 109286519), hereafter, referred to as “Xuhua”, in further view of Meng, Changhua et al (PGPUB Document No. 20200334779), hereafter, referred to as “Meng”.

Regarding claim 8 (original), Gill and Goldman-Shenhar teach all the limitations of claim 1 and Gill further teaches wherein the determining association relationships between an any node and other nodes in the fused relationship network based on at least one of the weight, the interaction information and the data source information of the interaction information, of the edge comprises (Gill, para 0028 and Fig. 2 disclose relationship or engagement level between two users/nodes can be determined by weightage which represents amount of interactions between them  “the weight of the edge between the user node and the entity node can be computed by the user engagement level with the entity; said user engagement level is determined by the amount of time a user spends interacting with an entity online and the type of activity performed.”; here the examiner considering “weight” as one of the options for determining association between nodes): 
determining a plurality of neighbor nodes of each node based on the edge between nodes(Gill, para 0035 discloses based on the strength (weightage) of the edges a neighbor nodes or cluster of nodes can be determined “By performing graph analysis, meaningful clusters can be realized, creating sub-graphs of strongly connected users with similar tastes and similar context attributes referred to herein as ‘user to user communities’ graph based on the strength of the edge connections between the users.”).
But they don’t explicitly teach determining a recognition degree for each node based on the number of neighbor nodes whose weights of edges between nodes are larger than a preset value; 
sorting the plurality of nodes based on the recognition degree for each node; and determining recognition degree relationships between the plurality of nodes based on a sorting order of the plurality of nodes.
However, in the same field of endeavor of finding neighboring nodes in a graph Xuhua teaches determining a recognition degree for each node based on the number of neighbor nodes (Xuhua, abstract discloses determining/calculating number of neighbor for each node “A method for identifying the most influential TOP K nodes in a network based on the edge discount strategy includes: establishing a network model; finding the degree of each node in the network, and then recording neighbor nodes of each node; calculating the number of public neighbors of the node and all neighbor node”); sorting the plurality of nodes based on the recognition degree for each node; and determining recognition degree relationships between the plurality of nodes based on a sorting order of the plurality of nodes (Xuhua, abstract discloses ranking the nodes based for determining node’s recognition degree or influences “performing ranking from high to low to obtain the rank of the influence of the nodein the network, wherein the first K nodes are the most influential TOP K nodes.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of forming social graph with nodes and edges of interaction among users of Gill and Goldman-Shenhar into finding degree of influence of nodes on other nodes of Xuhua to produce an expected result of determining neighboring nodes of nodes. The modification would be obvious because one ordinary skill in the art would be motivated to find top nodes having influences on others.
But they don’t explicitly teach whose weights of edges between nodes are larger than a preset value; 
However, in the same field of endeavor of assigning weightage to activities Meng teaches whose weights of edges between nodes are larger than a preset value (Meng, para 0054 disclose considering of weightage threshold between nodes to designate week or strong associating of nodes by a pre-determined threshold “if an edge weight of a link edge between a node and another node in the fraud gang is lower than a predetermined weight threshold, determine that the node is a weak node meeting a weak association criterion”; similarly edge weightage above a threshold would indicate strong association between nodes);
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the process of finding degree of influence of nodes on other nodes for determining neighboring nodes of Gill, Goldman-Shenhar and Xuhua into process of considering a threshold edge weight of Meng to produce an expected result of determining neighboring nodes of nodes based on their strong association. The modification would be obvious because one ordinary skill in the art would be motivated to control the level of association for selecting neighboring nodes with a pre-defined threshold as per user’s business need.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Patent No. US 9419820, discloses merging or fusing social networking graphs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULLAH A DAUD/
Examiner, Art Unit 2164